                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE WOLK LAW FIRM,                : CIVIL ACTION
DON GOLDSTEIN, and                : NO. 16-05632
INGRID GOLDSTEIN,                 :
                                  :
     Plaintiffs,                  :
                                  :
v.                                :
                                  :
UNITED STATES OF AMERICA          :
NATIONAL TRANSPORTATION SAFETY    :
BOARD,                            :
                                  :
     Defendant.                   :

                              O R D E R

          AND NOW, this 18th day of June, 2019, for the reasons

set forth in the accompanying memorandum, it is hereby ORDERED

as follows:1

          1)    Defendant’s Motion for Summary Judgment (ECF No.

                51) is GRANTED.

          2)    Plaintiffs’ Amended Complaint (ECF No. 16) is

                otherwise DISMISSED with prejudice.

          3)    The Clerk of Court shall mark this case CLOSED.


                      AND IT IS SO ORDERED.


                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO,    J.



1         This Order is issued following the Court’s grant of
the NTSB’s Motion for Reconsideration. ECF No. 62. This Order
supersedes the Court’s Order dated April 9, 2019. ECF No. 56.
